DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 26 April 2022 is acknowledged.  No claims have been amended or cancelled.   Claims 47 and 48 have been added.  Claims 1-48 are pending.

Applicant’s election without traverse of Group I, claims 1-36, in the reply filed on 26 July 2021, is again acknowledged.

Claims 37-46 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 July 2021.

Claims 1-36, 47, and 48 are under consideration.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-36, 47, and 48 are rejected under 35 U.S.C. 103 as being obvious over US20160376373 to Ahmadi et al. (“Ahmadi;” of record) in view of US20180371093 to Bilic et al. (“Bilic;” of record), Wang et al., J Clin Pharmacol 49:1012-24 (2009) (“Wang;” of record), and newly cited US20180155429 to Finckenstein (“Finckenstein”; PTO-892).
The rejection of record is incorporated here in full.  
Applicant again argues that Bilic’s teaching is limited to humanized antibodies and Applicant again notes that the instantly recited human antibody is advantageous because it results in lower immunogenicity compared to the humanized antibody.  Applicant avers that because anti-drug antibodies can affect clearance it may also impact appropriate dosage selection.  In addition, Applicant urges that the claimed dosing of the human anti-PD-1 antibody resulted in unexpectedly higher efficacy with lower side effects.  New claims 47 and 48 have been added specifically reciting these aspects.  It is Applicant’s position that one of ordinary skill in the art would not have been able to predict which doses would provide the best efficacy with the lowest side effects based on Bilic’s teachings with respect to a humanized antibody. 
Applicant’s arguments have again been fully considered but are not convincing.  It is again pointed out that only claim 36 recites Cetrelimab, upon which Applicant’s arguments are based, so those arguments are not commensurate in scope with most of the claims.   
  It is also again acknowledged that the instantly recited antibody is a human antibody whereas the antibody of Bilic is humanized and so more immunogenic.  But Ahmadi teaches the same human antibody and Bilic’s teachings regarding dosing and formulation are not limited to humanized antibodies.  Instead, they, along with the teachings of the other references, illustrate that determining a dosage that provided the most therapeutic benefit with the lowest side effects was routine optimization in the antibody art.  
In further support, it is noted that Finckenstein provides a similar teaching of flat dose and cycle time regarding the human anti-PD-1 antibody nivolumab and the humanized anti-PD-1 antibody pembrolizumab, providing for flat doses of each in the same range as recited in the instant claims and cycles that are also every 3 weeks or every 4 weeks.  See especially [0128]. 
In view of the combined teachings of the references, it is maintained that selection of a particular flat dose and administration cycle time that provided efficacy with tolerable side effects was routine optimization.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Regarding the outcomes recited in newly added clams 47 and 48, the claimed outcomes directly follow from treating the same patient populations with the optimized dose/cycle.  For these reasons, the rejection of record is maintained as revised above and applied to the previously presented and newly added claims. 







Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-36, 47, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of U.S. Patent No. 10894830 (of record) in view of US20180371093 to Bilic et al. (“Bilic;” of record), Wang et al., J Clin Pharmacol 49:1012-24 (2009) (“Wang;” of record), and newly cited US20180155429 to Finckenstein (“Finckenstein”; PTO-892).   
Applicant’s arguments for patentability of the claims over the claims of the ‘830 are essentially the same as for the rejection under 35 U.S.C. 103 and are unconvincing for the same reasons noted above.  For these reasons, the rejection of record is maintained as revised above and applied to the previously presented and newly added claims.


Claims 1-36, 47, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11021543 (of record; of which US2010376573 cited above in the art rejection is a corresponding US publication) in view of US20180371093 to Bilic et al. (“Bilic;” of record), Wang et al., J Clin Pharmacol 49:1012-24 (2009) (“Wang;” of record), and newly cited US20180155429 to Finckenstein (“Finckenstein”; PTO-892). 
Applicant’s arguments for patentability of the claims over the claims of the ‘543 are essentially the same as for the rejection under 35 U.S.C. 103 and are unconvincing for the same reasons noted above.  For these reasons, the rejection of record is maintained as revised above and applied to the previously presented and newly added claims.

Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643